
	
		II
		110th CONGRESS
		2d Session
		S. 3343
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2008
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a disclosure requirement under the Medicare program for physicians
		  referring for imaging services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Imaging Disclosure
			 Sunshine Act of 2008.
		2.Disclosure
			 requirement under the Medicare program for physicians referring for imaging
			 services
			(a)In
			 generalSection 1877(b)(2) of the Social Security Act (42 U.S.C.
			 1395nn(b)(2)) is amended by adding at the end the following new sentence:
			 Such requirements shall, with respect to magnetic resonance imaging,
			 computed tomography, positron emission tomography, and any other designated
			 health services specified under subsection (h)(6)(D) that the Secretary
			 determines appropriate, include a requirement that the referring physician
			 inform the individual in writing at the time of the referral that the
			 individual may obtain the services for which the individual is being referred
			 from a person other than a person described in subparagraph (A)(i) and provide
			 such individual with a written list of suppliers (as defined in section
			 1861(d)) who furnish such services in the area in which such individual
			 resides..
			(b)Effective
			 dateThe amendment made by this section shall apply to services
			 furnished on or after January 1, 2010.
			
